Citation Nr: 1523451	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right knee arthritis (previously claimed as postoperative medial meniscectomy right knee condition).

2.  Entitlement to an increased rating in excess of 10 percent for left knee arthritis (previously claimed as postoperative left lateral meniscectomy left knee).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction was subsequently transferred from the Togus, Maine RO to the Detroit RO.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is of record.

The issue of entitlement to an increased rating for a left knee disability, as well as part of the claim for an increased rating for a right knee disability, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

The Veteran underwent total knee replacement (TKR) of the right knee on November 13, 2014.




CONCLUSION OF LAW

From November 13, 2014 to November 13, 2015, the criteria for a temporary total 100 percent rating for postoperative residuals of right TKR have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5261, 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.
A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

DC 5010 contemplates traumatic arthritis.  It provides that traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specified joint or joints involved.  Id., DC 5003.  When, however, limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for major joint pain affected by limitation of motion.  A 20 percent evaluation is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R.           § 4.71a, DC 5003.

DC Code 5260 provides ratings based on limitation of flexion of the leg.  Under these rating criteria, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when there is flexion limited to 30 degrees, and a 30 percent evaluation is warranted when there is flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Ratings may also be assigned for limitation of extension.  A 10 percent rating is warranted when flexion is limited to 10 degrees; a 20 percent rating is warranted when limited to 15 degrees and a 30 percent rating is warranted when limited to 20 degrees.  A 40 percent evaluation is for application when extension is limited to 30 degrees, while a 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II. 

Lateral instability and limitation of motion of the knee may be rated separately under DCs 5257 and 5260 or 5261. VAOPGCPREC 23-97.  Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.

DC 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a, DC 5256.

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5262.

When rating disabilities of the joints, the degree of actual functional impairment must be considered.  Factors such as pain, fatigue, lack of endurance, incoordination, and weakness are evaluated to determine the functional impact of such problems on the involved joint, particularly with use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, (1995).

The Veteran's service-connected right knee meniscectomy has been rated under Diagnostic Code (DC) 5259, which addresses removal of cartilage.  Under the rating criteria, a 10 percent rating is warranted for symptomatic removal of the semilunar cartilage, which is the maximum schedular rating.  

The Veteran asserts that his right knee disability is more severely disabling than the current 10 percent rating reflects.  Specifically, he asserts that he underwent a right TKR due to arthritis, swelling, and fluid in the knee.  He reported symptoms to include discomfort and pain in the knee.  See Hearing Transcript at 4.

In September 1977, the Veteran underwent surgery of the right knee for a torn meniscus.  The RO granted service connection for symptomatic removal of the right knee semilunar cartilage and assigned a 10 percent evaluation under 38 C.F.R.        § 4.71a, DC 5259, effective September 1, 1977.  

In November 2014, the Veteran underwent right TKR.  See Private Treatment Records from Dr. R.T.P. located in VBMS.  Notably, the Veteran last underwent a VA examination to determine the current severity of his right knee disability in January 2011, prior to his right TKR.  

A knee replacement (prosthesis) will be assigned a 100 percent rating for one year following the implantation of the prosthesis.  Thereafter, a 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  38 C.F.R. § 4.71a, DC 5055.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to knee ankylosis, limitation of leg extension, or impairment of the tibia and fibula.  38 C.F.R. § 4.71a, DCs 5055, 5256, 5261, 5262.  

Pertinent medical evidence associated with the claims file includes private treatment records dated from March 2012 to December 2014 from Dr. R.T.P.  See Treatment Records located in VBMS.

During the April 2015 hearing, the Veteran testified that since his right TKR his life has changed drastically.  He explained that he experiences pain on motion, he is unable to go out with his grandchildren, walk for a long period, bend his knees, or enjoy normal activities to include going out to the movie theater or cutting the lawn.  See Hearing Transcript at 6,8.  The Veteran also stated that his private physician advised that he should not work long hours due to his bilateral knee condition.  Id. at 8.

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  The Veteran's statements with respect to his right knee disability and pain are considered to be competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board finds that the competent evidence of record supports the conclusion that the Veteran's right knee disability warrants a temporary total 100 percent rating from November 13, 2014 to November 13, 2015, one year following the implantation of the prosthesis.  Thereafter, the Board assumes the RO/AOJ will revisit the evaluation of the Veteran's right knee disability pursuant, essentially, to Diagnostic Code 5055.  To this extent, the appeal is granted.


ORDER

Entitlement to a 100 percent rating for right total knee replacement is granted from November 13, 2014 to November 13, 2015.


REMAND

Right Knee Disability

Pursuant to 38 C.F.R. § 20.1304(c), any pertinent evidence submitted by the Veteran must be referred to the AOJ for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral.  Here, of record are relevant private medical records which postdate the December 2012 statement of the case.  As such, the claim of entitlement to an increased rating for a right knee disability - prior to November 13, 2014 when the 100 percent evaluation was assigned - must be reviewed prior to further appellate evaluation.  


Left Knee Disability

The Veteran asserts that his left knee disability is more severe than the current 10 percent rating reflect.  

In January 2011, the Veteran was afforded a VA examination to evaluate the current status of his left knee disability.  Since that time, the Veteran's statements and testimony during the April 2015 hearing support the claim that worsening of his service-connected left knee disability may have occurred.  See March 2011 NOD; February 2013 VA Form 9.  Specifically, the Veteran testified that his private physician has recommended a left TKR.  See Hearing Transcript at 7.  Accordingly, on remand another VA examination should be provided to assess the current severity of the Veteran's service-connected left knee disability.  

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested in paragraph 1, schedule the Veteran for an examination to determine the current severity of his service-connected left knee disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be provided to the examiner for review.

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's service-connected left knee disability.  

The ranges of left knee flexion and extension shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner must also determine whether the Veteran's bilateral knee disabilities, to include the right total knee replacement has caused the Veteran to be unable to obtain or maintain substantially gainful employment, including what types of employment activities are limited because of this disability and what types of employment, if any, are feasible given his functional impairment.

The examiner shall report if there is ankylosis of the left knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e. slight, moderate, or severe.)

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the issues on appeal (the increased rating for a left knee disability and for an increased evaluation for the right knee disability prior to November 13, 2014).  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


